DETAILED ACTION
This office action is in response to communications filed on July 27, 2021, concerning 16/460/554.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Amendment to the claims was filed on July 27, 2021.
Claims 3, 4, 12, 14, 16, and 18 were canceled. Claims 28-37 were newly added.
Claims 1, 2, 5-11, 12, 15, 17, and 19-37 are currently pending.
Response to Arguments
Applicant’s arguments with respect to the claims addressed in the office action mailed on July 8, 2021, have been considered. 
Amendment to the claims filed on July 27, 2021, overcome the rejections in the office action mailed on July 8, 2021.
Newly added claims filed on July 27, 2021, are addressed in this office action.
Claim Rejections - 35 USC § 112(b) or 112 Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 28 line 2 recites “a valve housing an interior bore and an exterior”. It is not clear what is meant by this limitation. For the purpose of this examination it is assumed that the valve housing has an interior bore and an exterior.
Claims 29-37 are rejected based on their dependency on claim 28.
Claim Rejections - 35 USC § 112(d) or 112 Fourth Paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 20 and 37 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 20 is dependent on canceled Claim 18.
Claim 37 recites “wherein the electronic control unit is not positioned in a flow passage of the valve assembly or of a system that includes the valve assembly”. Claim 37 is dependent on claim 28. Claim 28 lines 31-32 recite this claim limitation.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 28-35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Besen (U.S. 2004/0246649) in view of Steensma et al. (U.S. 2017/0314580).
Regarding Claim 28, Besen discloses a valve assembly comprising: a valve housing (111) an interior bore and an exterior (fig. 2A and para 0042 describes the regulating member 114a in a bore in valve housing 111), the valve housing having a central axis (para 0042), the regulating member (114a) mounted within the interior bore of the valve housing (111), the regulating member (114a) being moveable between a plurality of open positions where fluid flow is permitted through a port (116) of the valve housing (111) and a closed position where fluid flow is blocked through the port 116 (see paragraph 0043); the regulating member (114a) is one of a flow regulating member or a pressure regulating member (see paragraph 0043); a solenoid linear actuator (120a) including a solenoid coil, the solenoid linear actuator (120a) adapted to linearly drive the regulating member (114a) along the central axis between the closed position and the plurality of open positions (see paragraph 0045); a central controller 200 (see paragraph 0063); a magnetometer (150), the magnetometer (150) being adapted to measure a magnetic flux through at least a portion of the solenoid linear actuator (120a), wherein a magnetic flux value measured by the magnetometer (150) corresponds to a linear position of the regulating member (114a) relative to the port 116 (see paragraphs 0049 and 0055-0060); a current meter (150a), that measures electrical current in the solenoid linear actuator (120a), wherein values of 
Besen fails to disclose an electronic control unit electrically connected to a central controller, the electronic control unit including a module housing containing a printed circuit board; a connector electrically connected to the PCB; the module housing mechanically connected to a solenoid coil of the solenoid linear actuator, the module housing positioned a fixed distance from the solenoid coil such that the magnetometer can sense magnetic flux values of the solenoid coil; the central controller adapted to execute computer-readable instructions which allow the electronic control unit to monitor changes to the magnetic flux values of the solenoid or changes to the electrical current in the solenoid coil.
Steensma teaches a solenoid valve comprising an electronic control unit (400, 404) electrically connected to a central controller, the electronic control unit including a module housing (400) containing a printed circuit board (see paragraphs 0039 and 0130); a connector (404) electrically connected to the PCB (see paragraph 0039); the module housing (400) mechanically connected to a solenoid coil (314) of a solenoid linear actuator (314), the module housing (400) positioned a fixed distance from the solenoid coil 314; the central controller adapted to execute computer-readable instructions which allow the electronic control unit (400, 404) to monitor changes the valve (see paragraph 0130); and the module housing (upper portion of 400) being removably attached to the exterior of the valve (lower portion of 400) (fig. 4B and 4C illustrates the modular housing and valve, para 0035 describes the connection between these elements).
Therefore the combination would teach the central controller 200 from Besen controlling the valve through the ECU and PCB of Steensma: a magnetometer provided on the PCB; a current meter, provided on the PCB; the module housing positioned a fixed distance from the solenoid coil such that the magnetometer can sense magnetic flux values of the solenoid coil; the central controller adapted to execute computer-readable instructions which allow the electronic control unit to monitor changes to the magnetic flux values of the solenoid or changes to the electrical current in the solenoid coil.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Besen to provide an electronic control unit electrically connected to a central controller, the electronic control unit including a module housing containing a printed circuit board; a connector electrically connected to the PCB; the module housing mechanically connected to a solenoid coil of the solenoid linear actuator, the module housing positioned a fixed distance from the solenoid coil such that the magnetometer can sense magnetic flux values of the solenoid coil; the central controller adapted to execute computer-readable instructions which allow the electronic control unit to monitor changes to the magnetic flux values of the solenoid or changes to the electrical current in the solenoid coil, as taught by Steensma. Doing so would allow further control over the valve.
Regarding Claim 29, Besen as modified teaches the invention as essentially claimed and further teaches wherein a look-up table is generated and stored in a memory, the look-up table mapping each of a plurality of electrical current values in the solenoid linear actuator (120a) to a corresponding expected magnetic flux value or a corresponding magnetic flux-inductance pair value, where the magnetic flux value or magnetic-flux-inductance pair value corresponds to a unique linear position of the regulating member (114a) relative to the port 116 (see paragraphs 0055-0060).
Regarding Claim 30, Besen as modified teaches the invention as essentially claimed and further teaches wherein, for a given current value supplied to the solenoid (120a), the magnetic flux or magnetic flux-inductance pair is measured and used as feedback that is compared to the stored 
Regarding Claim 31, Besen as modified teaches the invention as essentially claimed and further teaches wherein the corrective action includes adjusting electrical current in the solenoid 120a (see paragraphs 0055-0060).
Regarding Claim 32, Besen as modified teaches the invention as essentially claimed and further teaches wherein the corrective action includes shutting off a system that includes the valve assembly (see paragraphs 0055-0060).
Regarding Claim 33, Besen as modified teaches the invention as essentially claimed and further teaches wherein the fluid that flows through the port (116) when the regulating member (114a) is in one of the open positions is a liquid or a gas (see paragraph 0002).
Regarding Claim 34, Besen as modified teaches the invention as essentially claimed and further teaches wherein the regulating member (114a) is a spool (see paragraph 0043).
Regarding Claim 35, Besen as modified teaches the invention as essentially claimed and further teaches wherein the regulating member (114a) is a land of a spool (see paragraph 0043).
Regarding Claim 37, Besen as modified teaches the invention as essentially claimed and further teaches wherein the electronic control unit (200) is not positioned in a flow passage of the valve assembly or of a system that includes the valve assembly (see Figure 2A).

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Besen in view of Steensma, as applied above, in further view Gismervik et al. (WO 2018/193058; with citations taken from corresponding U.S. 2020/0132217).
Regarding Claim 36, Besen as modified teaches the invention as essentially claimed, but fails to teach wherein the magnetometer is adapted to measure a magnetic flux vector relative to each of three 
Gismervik teaches a valve position sensor wherein a magnetometer is adapted to measure a magnetic flux vector relative to each of three mutually perpendicular axes in space (see paragraph 0022); wherein a control unit includes a printed circuit board to which are operatively coupled the magnetometer, a gyroscope, and an accelerometer (see paragraphs 0007, 0022, and 0037)
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Besen to provide wherein the magnetometer is adapted to measure a magnetic flux vector relative to each of three mutually perpendicular axes in space; wherein the control unit includes a printed circuit board to which are operatively coupled the magnetometer, a gyroscope, and an accelerometer, as taught by Gismervik. Doing so would provide a more accurate position.
Allowable Subject Matter
Claims 1, 2, 5-11, 13, 15, 17, 19, and 21-27 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Daphne Barry whose telephone number is (571)272-9966 and fax number is (571) 273-9966.  The examiner can normally be reached on Monday through Friday 9 AM-6 PM (eastern).
If attempts to reach the examiner by telephone are unsuccessful, one of the examiner’s supervisors can be reached by phone, either Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607, or Kenneth Rinehart can be reached at (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAPHNE M BARRY/Primary Examiner, Art Unit 3753